

	

		II

		109th CONGRESS

		1st Session

		S. 1075

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mr. Thune (for himself,

			 Ms. Snowe, Mr.

			 Bingaman, Ms. Collins,

			 Mr. Domenici, Mr. Gregg, Mr.

			 Johnson, Mr. Lott,

			 Ms. Murkowski, Mr. Stevens, and Mr.

			 Sununu) introduced the following bill; which was read twice and

			 referred to the Committee on Armed

			 Services

		

		A BILL

		To postpone the 2005 round of defense base closure and

		  realignment.

	

	

		1.Postponement of 2005 round of

			 defense base closure and realignment

			(a)PostponementEffective

			 May 13, 2005, the Defense Base Closure and Realignment Act of 1990 (part A of

			 title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is amended by adding at

			 the end the following:

				

					2915.Postponement of 2005 round of defense base

				closure and realignment

						(a)In

				generalNotwithstanding any other provision of this part, the

				round of defense base closure and realignment otherwise scheduled to occur

				under this part in 2005 by reasons of sections 2912, 2913, and 2914 shall occur

				instead in the year following the year in which the last of the actions

				described in subsection (b) occurs (in this section referred to as the

				postponed closure round year).

						(b)Actions

				required before base closure round(1)The actions referred to

				in subsection (a) are the following actions:

								(A)The complete analysis, consideration,

				and, where appropriate, implementation by the Secretary of Defense of the

				recommendations of the Commission on Review of Overseas Military Facility

				Structure of the United States.

								(B)The return from deployment in the Iraq

				theater of operations of substantially all (as determined by the Secretary of

				Defense) major combat units and assets of the Armed Forces.

								(C)The receipt by the Committees on Armed

				Services of the Senate and the House of Representatives of the report on the

				quadrennial defense review required to be submitted in 2006 by the Secretary of

				Defense under section 118(d) of title 10, United States Code.

								(D)The complete development and

				implementation by the Secretary of Defense and the Secretary of Homeland

				Security of the National Maritime Security Strategy.

								(E)The complete development and

				implementation by the Secretary of Defense of the Homeland Defense and Civil

				Support directive.

								(F)The receipt by the Committees on Armed

				Services of the Senate and the House of Representatives of a report submitted

				by the Secretary of Defense that assesses military installation needs taking

				into account—

									(i)relevant factors identified through

				the recommendations of the Commission on Review of Overseas Military Facility

				Structure of the United States;

									(ii)the return of the major combat

				units and assets described in subparagraph (B);

									(iii)relevant factors identified in

				the report on the 2005 quadrennial defense review;

									(iv)the National Maritime Security

				Strategy; and

									(v)the Homeland Defense and Civil

				Support directive.

									(2)The report required under

				subparagraph (F) of paragraph (1) shall be submitted not later than one year

				after the occurrence of the last action described in subparagraphs (A) through

				(E) of such paragraph.

							(c)AdministrationFor

				purposes of sections 2912, 2913, and 2914, each date in a year that is

				specified in such sections shall be deemed to be the same date in the postponed

				closure round year, and each reference to a fiscal year in such sections shall

				be deemed to be a reference to the fiscal year that is the number of years

				after the original fiscal year that is equal to the number of years that the

				postponed closure round year is after

				2005.

						.

			(b)Ineffectiveness

			 of recommendations for 2005 round of defense base closure and

			 realignmentEffective May 13,

			 2005, the list of military installations recommended for closure that the

			 Secretary of Defense submitted pursuant to section 2914(a) of the Defense Base

			 Closure and Realignment Act of 1990 shall have no further force and

			 effect.

			

